Citation Nr: 0527741	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  02-14 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUE

1.  Entitlement to a compensable rating for bilateral hearing 
loss from 
December 4, 2000, to January 31, 2005.

2.  Entitlement to a rating in excess of 10 percent for 
bilateral hearing loss from February 1, 2005.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to July 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2001 rating decision in which the RO granted service 
connection for bilateral defective hearing and assigned a 
noncompensable rating, effective December 4, 2000.  In 
September 2003, the Board remanded this matter to provide 
notice of the Veterans Claims Assistance Act of 2000 (VCAA).  
In a March 2005 rating decision, the RO increased the rating 
for bilateral defective hearing to 10 percent, effective 
February 1, 2005.  Since the rating is less than the maximum 
provided under the applicable criteria (and since the veteran 
has not expressed satisfaction with the rating), it does not 
represent a complete grant of the benefit sought, and the 
appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993). 


FINDINGS OF FACT

1.  During the period from December 4, 2000, to January 31, 
2005, the veteran had no worse than level III hearing acuity 
in the right ear, and level II hearing acuity in the left 
ear.

2.  Since February 1, 2005, the veteran had level IV hearing 
acuity in the right ear and level III hearing acuity in the 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss from 
December 4, 2000, to January 31, 2005, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, 
Code 6100, Tables VI, VIa, and VII (2005).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss from February 1, 2005, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.87, Code 6100, Tables VI, VIa, and VII (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).   

The RO provided the veteran with notice consistent with the 
requirements of the VCAA in an August 2002 statement of the 
case (SOC), December 2002 and March 2005 supplemental SOCs 
(SSOCs), and the RO's letters of March 2001 and February 
2004.  Through these documents, the veteran was apprised of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  While the March 2001 letter 
pertained to service connection for bilateral hearing loss, 
there were several aspects of the notice equally applicable 
to the rating issue currently on appeal.   In addition, the 
August 2002 SOC properly provided notice on the "downstream" 
issue of an increased rating.  See VAOPGCPREC 8-2003. 

The Board also notes that the RO's letters of March 2001 and 
February 2004 notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies, and that he 
was responsible for providing sufficient information to 
identify the custodians of records.  The letters also 
requested that he provide releases for any medical providers 
from whom he wished the RO to obtain records and he was 
advised to submit relevant evidence in his possession. 

Documents meeting the VCAA's notice requirements were 
provided before and after the April 2001 rating decision on 
appeal; however, any lack of complete pre-adjudication notice 
has not prejudiced the veteran in any way.  In Mayfield, the 
Court held that an error in the adjudicative process in not 
prejudicial unless it affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect, such that the error affects 
the essential fairness of the adjudication.  In this case, 
the RO issued the August 2002 SOC, December 2002 and March 
2005 SSOCs (to include the Boards September 2003 remand) 
explaining what was needed to substantiate the claim and, 
after each, the veteran was afforded the opportunity to 
respond.  Furthermore, VA's duty to notify and assist the 
veteran in the development of his claim was addressed in 
letters dated in March 2001 and February 2004 and the claim 
was reviewed subsequent to the notice.  Consequently, he is 
not prejudiced by any notice timing deficiency.

With respect to VA's duty to assist, aside from the audiology 
consultation report dated in September 2000 from the Big 
Spring VA Medical Center (VAMC) that the veteran submitted, 
he has not identified any treatment records for his bilateral 
hearing loss.  The RO scheduled the veteran for VA 
examinations in October 2002 and February 2005; these reports 
of these examinations are of record.   Furthermore, the Board 
remanded the issue in September 2003 to ensure that full 
compliance of VA's duties to notify and assist the veteran 
were carried out to completion.  Neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional, existing evidence this is 
pertinent to the claim on appeal that needs to be obtained.  
Hence, with VA's duties to notify and assist the veteran met, 
there is no prejudice to the veteran in the Board proceeding 
with a decision on the appeal.

II. Background

In September 2000, an audiological evaluation from the VAMC 
in Big Springs, Texas revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
45
50
45
LEFT
40
45
45
40
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 96 in the left ear.  The 
average pure tone thresholds, in decibels, were 49 in each 
ear.

An April 2001 rating decision granted service connection for 
bilateral hearing loss, based on an opinion linking these 
findings of defective hearing to service. 

On the authorized audiological evaluation in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
35
LEFT
15
15
20
30
40

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 84 in the left ear.  The 
average pure tone thresholds, in decibels, were 26 in each 
ear.

On the authorized audiological evaluation in February 2005, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
30
35
LEFT
30
15
30
35
35

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 82 in the left ear.  The 
average pure tone thresholds, in decibels, were 30 in the 
right ear and 29 in the left ear. 

III. Legal Criteria and Analysis 

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

In a claim disagreeing with the initial rating assigned 
following a grant of service connection, as here, separate 
ratings may be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Here, "staged" ratings have already been assigned 
and the Board finds that no additional staging is warranted.

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. § 4.85 (2005).  To 
evaluate the degree of disability for bilateral service-
connected hearing loss, Table VI of the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Id.

Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345(1992).

Applying the findings September 2000 audiometric studies to 
Table VI, results in an auditory acuity numeric designation 
of II in the right ear and I in the left ear.  The findings 
of the October 2002 studies correlate to an auditory acuity 
numeric designation of III in the right ear and II in the 
left ear.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, the 
designations related to both examinations correlate to a 
noncompensable rating.  

The February 2005 findings results in a numeric designation 
of IV in the right ear and III in the left ear, which, in 
turn, correlate to a 10 percent rating.  An exceptional 
pattern of hearing loss (as specified in 38 C.F.R. § 4.86 
(2005)), which would permit rating under alternate criteria, 
is not shown.

Based on the foregoing, the schedular criteria do not allow 
for a compensable rating for bilateral hearing loss from 
December 4, 2000, to January 31, 2005, or for a rating in 
excess of 10 percent from February 1, 2005.


ORDER

A compensable rating for bilateral hearing loss from December 
4, 2000, to January 31, 2005, is denied.

A rating in excess of 10 percent for bilateral hearing loss 
from February 1, 2005, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


